MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 29 2020, 8:27 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT
Travis A. Van Winkle
Law Office of Travis Van Winkle, LLC
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Paternity of                         October 29, 2020
T.G.;                                                     Court of Appeals Case No.
                                                          20A-JP-1143
Terrance Gray, Jr.,
                                                          Appeal from the Marion Circuit
Appellant-Respondent,                                     Court
        v.                                                The Honorable Sheryl L. Lynch,
                                                          Judge
Devika Naicker,                                           The Honorable Melissa Hayden
                                                          Kramer, Commissioner
Appellee-Petitioner.
                                                          Trial Court Cause No.
                                                          49C01-1502-JP-93



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JP-1143 | October 29, 2020             Page 1 of 5
                                        Statement of the Case
[1]   Terrance Gray, Jr. appeals the trial court’s denial of his second motion to

      correct error. Gray raises two issues for our review:


              1.       Whether Indiana Trial Rule 59 permitted him to file a
                       second motion to correct error following the trial court’s
                       order on his first motion to correct error, which order
                       modified the original final judgment.


              2.       Whether the trial court erred when it dismissed Devika
                       Naicker’s petition to modify child custody for failure to
                       prosecute without first holding a hearing on its intent to
                       dismiss her petition.


[2]   We reverse and remand with instructions.


                                  Facts and Procedural History
[3]   On June 18, 2019, Naicker filed a petition to modify custody with respect to a

      minor child she had had with Gray. In January of 2020, the court held a

      hearing on Naicker’s petition, but she did not appear. Gray then requested that

      the court deem admitted his request for admissions to Naicker, to which she

      had not responded. The court denied that request and dismissed Naicker’s

      petition.


[4]   On February 14, Gray filed his first motion to correct error. In that motion, he

      reiterated his position that the unresponded-to admissions should be deemed

      admitted. On March 13, the court entered its order on Gray’s first motion to



      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1143 | October 29, 2020   Page 2 of 5
      correct error. In that order, the court deemed the admissions admitted and then

      affirmed its dismissal of Naicker’s petition.


[5]   On April 13, Gray filed a second motion to correct error on the ground that

      dismissal of Naicker’s petition was not a proper remedy. The trial court

      dismissed Gray’s second motion as untimely on May 13. On June 11, Gray

      filed his notice of appeal, and this appeal ensued.


                                       Discussion and Decision1
                         Issue One: Gray’s Second Motion to Correct Error

[6]   On appeal, Gray first asserts that the trial court erred when it denied his second

      motion to correct error as untimely. The trial court entered its final judgment in

      this matter in January of 2020 when it denied Gray’s request to have the

      admissions deemed admitted and dismissed Naicker’s petition. Gray timely

      filed his first motion to correct error from that judgment on February 14, 2020.

      As our trial rules make clear, a motion to correct error “shall be filed not later

      than thirty (30) days after the entry of a final judgment . . . .” Ind. Trial Rule 59(C)

      (emphasis added).




      1
        Naicker has not filed an appellee’s brief and, as such, we review Gray’s arguments on appeal for prima facie
      error. Salyer v. Washington Regular Baptist Church Cemetery, 141 N.E.3d 384, 386 (Ind. 2020).

      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1143 | October 29, 2020                   Page 3 of 5
[7]   On March 13, the court entered its order granting Gray’s motion to correct

      error in part by deeming the admissions admitted. Thus, in that order, the court

      modified the original final judgment.


[8]   Our Supreme Court has held that such an order permits the parties to file an

      additional motion to correct error. As the Court has held:


              after one motion to correct error has been filed and the trial court
              has subsequently altered, amended, or supplemented its findings
              and/or judgment, the parties have the discretion to appeal
              immediately or to file a new motion to correct error directed to
              the changed findings and/or judgment. This liberal
              interpretation provides the needed flexibility in our trial rule and
              gives an equitable opportunity for appeal to all parties. This
              holding is consistent with our present T[.]R. 59.


      Breeze v. Breeze, 421 N.E.2d 647, 650 (Ind. 1981) (footnote omitted). Although

      Breeze is nearly four decades old, it is still good law. Accordingly, the trial court

      erred when it denied Gray’s second motion to correct error as untimely.


                             Issue Two: Whether Dismissal Was Proper

[9]   We thus turn to the merits of Gray’s argument on appeal, namely, that the trial

      court erred when it dismissed Naicker’s petition. The trial court dismissed

      Naicker’s petition sua sponte for failure to prosecute under Indiana Trial Rule

      41(E). Trial Rule 41(E) permits a trial court to dismiss a matter on its own

      motion, but only after the trial court orders and holds a hearing on dismissal

      with notice of the hearing date having been sent to the plaintiff. See Caruthers v.

      State, 58 N.E.3d 207, 211-12 (Ind. Ct. App. 2016). The trial court did not set a


      Court of Appeals of Indiana | Memorandum Decision 20A-JP-1143 | October 29, 2020   Page 4 of 5
       hearing date or hold a hearing on its intent to dismiss Naicker’s petition and did

       not serve her with notice of that hearing date. Accordingly, we agree with Gray

       that the trial court erred when it sua sponte dismissed Naicker’s petition.


[10]   Gray further asserts on appeal that the proper remedy is to deny Naicker’s

       petition on its merits based on Naicker’s admissions. But it is not our place to

       make that call in the first instance. Rather, we conclude that the proper

       resolution of this appeal is to remand with instructions for the trial court either

       to set a hearing date on its intent to dismiss Naicker’s petition and serve

       Naicker with notice of that date or, alternatively, the court on remand may

       consider Gray’s argument to deny Naicker’s petition on its merits.


[11]   Thus, we reverse the trial court’s denial of Gray’s second motion to dismiss and

       remand with instructions.


[12]   Reversed and remanded.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-1143 | October 29, 2020   Page 5 of 5